Citation Nr: 0909628	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression and 
anxiety disorder, to include insomnia, as secondary to PTSD.

3.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as a stomach dysfunction, as 
secondary to PTSD. 


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to 
December 1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
denied claims for service connection for PTSD, and depression 
and anxiety disorders, to include insomnia and 
gastroesophageal reflux disease, claimed as a stomach 
dysfunction, as secondary to PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD, depression and anxiety disorder, to include insomnia, 
and gastroesophageal reflux disease.  In February 2007, the 
Veteran submitted a VA Form 9 Appeal with regards to these 
issues.  This VA Form 9 Appeal reflected that the Veteran was 
requesting a hearing before the Board.  In March 2007, the 
Veteran submitted a statement indicating that he wanted a 
hearing before a Travel Board Judge.  No such hearing was 
ever conducted.  The claims folder contains no indication 
that the Veteran withdrew this request.  As such, these 
issues must be remanded in order to afford the Veteran his 
requested Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing.  Provide him and his 
representative reasonable advance 
notice of the date, time, and location 
of the hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




